Exhibit 10.7(a)
June 1, 2010
Altis Partners (Jersey) Limited
2 Hill Street
St Helier, Jersey
Channel Islands JE2 4UA
Attention: Mr. Stephen Hedgecock

         
 
  Re:   Management Agreement Renewals

Dear Mr. Hedgecock:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Global Diversified Futures Fund L.P.     •  
Emerging CTA Portfolio L.P.     •   CMF Altis Partners Master Fund L.P.     •  
Institutional Futures Portfolio L.P.     •   Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro         Jennifer Magro    
 
  Chief Financial Officer and Director    
 
       

ALTIS PARTNERS (JERSEY) LIMITED

         
 
       
By:
  /s/ Stephen Hedgecock        
Print Name: Stephen Hedgecock
   

JM/sr

